PER CURIAM.
Miki Graham appeals her convictions for two counts of sale of cocaine within 200 feet of a public housing facility, as proscribed by section 893.13(l)(i), Florida Statutes (1991). After her motion to dismiss was denied, she pleaded nolo contendere to the charges, reserving the right to appeal the constitutionality of this statute. The Florida Supreme Court recently held section 893.13(l)(i) 'unconstitutional. See Brown v. State, 629 So.2d 841 (Fla.1994). Pursuant to Brown, we reverse the convictions.
Reversed and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and ALTENBERND, JJ., concur.